Title: To George Washington from William Thornton, 24 April 1799
From: Thornton, William
To: Washington, George



Dear Sir
City of Washington April 24th 1799

I had the honor of your Letter of the 21st, and am afraid that I have not expressed sufficiently clearly my Direction to have the Cills of the exterior Doors of the Basement of Stone. The Cills of the Ground Floor or Entrance are to be, by Specification, as you

supposed, of Stone, as well as the Frontispieces. I meant the Cills of the exterior Doors opening from the Areas into the passages leading to the Kitchens, as they would be constantly subject to the Damp. I should not have troubled you merely with this Explanation, but Mr Blagdin applied to me yesterday for the remaining five hundred Dollars, and will receive from me a check for the same this Day. I enquired when he would want another Supply, he said not till the first of June next: so that there will be no occasion for another Deposit for at least a month or five weeks to come.
We lament exceedingly the relapse of our Friend Colonel Lear, and wish he could have staid a little longer with us; but I must own he is in some respects not a very patient Patient. He was in a great hurry to leave us. We request our sincerest good wishes to your Lady & Family. I am dear Sir with the highest respect your affectionate Friend

William Thornton


Mr Blagdin is glad that the Glass is expected soon, that the Sashes may be finished & weighed, to determine the Sash-weights, & have them cast, if not to be found of the proper poize.

